DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 17 recites that the second reactant comprises hydrogen (H2) and silane.  However, the originally filed application only discuss the use of silane not in combination with hydrogen (H2) (paragraph [0055]).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-10, 13-14, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ba et al. (U.S. Publication No. 2021/0313183).
Regarding claim 1¸ Ba teaches a method of depositing a molybdenum comprising layer on a substrate in a reaction chamber, the method comprising:
forming a seed layer (paragraph [0039]) comprising the steps of:
supplying a precursor comprising molybdenum (VI) dichloride dioxide (MoO2Cl2) (see paragraph [0039] and paragraphs [0058]-[0059], tungsten nucleation layer can be replaced by Mo nucleation layer using MoO2Cl2) to the substrate in the reaction chamber (see Fig. 7); and,
supplying a first reactant (paragraph [0039]) to the substrate in the reaction chamber to let a portion of the precursor and the first reactant react to form the molybdenum layer (see paragraph [0039]), wherein the first reactant comprises boron and hydrogen (diborane, paragraph [0039]); and 
forming a bulk layer (paragraph [0040]) comprising the steps of:

supplying a second reactant comprising hydrogen (H2) (paragraph [0040]) to the substrate in the reaction chamber (Fig. 7), wherein a portion of the precursor and the reactant react to form the bulk molybdenum layer (paragraph [0040]-[0044] and paragraph [0058]-[0059]).

Regarding claim 2¸ Ba teaches the method according to claim 1 wherein the seed layer is formed using atomic layer deposition (see paragraph [0024] and [0039], describing ALD cycle).

Regarding claim 3¸ Ba teaches the method according to claim 2, wherein the bulk molybdenum layer is formed using chemical vapor deposition (see paragraph [0033] and [0044]).

Regarding claim 9¸ Ba teaches the method according to claim 1, wherein the process temperature is between 300 and 800°C (see paragraph [0056]).

Regarding claim 10¸ Ba teaches the method according to claim 1, wherein depositing the molybdenum layer comprises repeating an atomic layer deposition (ALD) cycle comprising sequentially supplying the precursor and the first reactant to the substrate (see paragraph [0024]).

Regarding claim 13¸ Ba teaches the method according to claim 1, wherein the first reactant comprising boron and hydrogen is selected from the group-consisting of boranes of formula BnH(n+,x), wherein n is an integer from 1 to 10 and x is an even integer (diborane, see paragraph [0039]).

Regarding claim 14¸ Ba teaches the method according to claim 13, wherein the first reactant comprising boron and hydrogen is selected from the group consisting of nido-boranes of formula BnH(n+4) (diborane, see paragraph [0039]).

Regarding claim 19¸ Ba teaches the method according to claim 1, wherein before the precursor is provided to the reaction chamber the first reactant comprising boron and hydrogen is provided in the reaction chamber to prepare the surface of the substrate (see paragraph [0053]).

Regarding claim 20¸ Ba teaches the method according to claim 1, wherein the substrate comprises one or more gaps created during manufacturing of a feature on the substrate and the one or more gaps are at least partially filled by the method of depositing a molybdenum comprising layer on a substrate in a reaction chamber (see 1A-D).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ba in view of Butail et al. (U.S. Publication No. 2021/0238736)
Regarding claim 5¸ Ba teaches the method according to claim 1, but fails to specifically teach wherein the precursor is supplied with pulses into the reaction chamber and the pulses are between 0.1 and 10 seconds.
However, Butail teaches an ALD method using the same precursor and reactants, wherein the precursor is pulsed for 0.25 to 10 seconds (see paragraph [0056]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the precursor of Ba could have been pulsed for a similar time because the precursor and reactants are the same, and the purpose of forming the ALD layer (filling a feature) is also the same.

Regarding claim 11¸ Ba teaches the method according to claim 10, wherein in between supplying the first precursor and the first reactant the substrate is purged (paragraph [0025]), but fails to specifically teach between 0.5 and 50 seconds.
Ba does not specifically teach the length of a purge cycle.  However, Butail teaches a purge being 0.5 to 30 seconds (paragraph [0059]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the purge could have been in this time range because the purge timing is only critical in that it removes all precursor/reactant gases from the chamber, and 0.5 to 30 seconds is generally sufficient for any ALD process to perform such a task.

Regarding claim 12¸ Ba teaches the method according to claim 11, but fails to specifically teach wherein supplying the first reactant into the reaction chamber takes between 0.5 and 50 seconds.
.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ba in view of Chandrashekar et al. (WO 2020/0118100).
Regarding claim 6¸ Ba teaches the method according to claim 1, but fails to specifically teach wherein the flow of the precursor into the reaction chamber is between 50 and 1000 sccm.
However, Chandrrashekar teaches that the same precursor can have a flow rate of around 100 sccm (see paragraph [0023]-[0025]). It would have been obvious to a person of skill in the art at the time of the effective filing date that the flow rate could have been around 100 sccm for the precursor because Chandrashekar teaches that this is an appropriate flow rate for the same precursor and reactant.

Regarding claim 7¸ Ba teaches the method according to claim 1, but fails to specifically teach wherein the flow of the first reactant into the reaction chamber is between 50 and 50000 sccm.
However, Chandrrashekar teaches that the same precursor can have a flow rate of around 3000 sccm (see paragraph [0023]-[0025]). It would have been obvious to a person of skill in the art at the time of the effective filing date that the flow rate could have been around 3000 sccm for the reactant because Chandrashekar teaches that this is an appropriate flow rate for the same precursor and reactant.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ba in view of Thombare et al (U.S. Publication No. 2021/0140043)
Regarding claim 8¸ Ba teaches the method according to claim 1, wherein the pressure in the reaction chamber is between 0.1 and 100 Torr.
However, Thombare teaches a similar method using the same reactants in which the pressure is 1 to 100 Torr (see paragraph [0038]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the pressure could have been in this range because Thombare teaches that this is an appropriate pressure for a very similar deposition method.


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ba, in view of Collins et al. (U.S. Publication 2020/0402846)
Regarding claim 15¸ Ba teaches the method according to claim 13, but fails to specifically teach wherein the first reactant comprising boron and hydrogen is selected from the group consisting of arachno-boranes of the formula BnH(n+6).
Ba teaches that the reactant can be a borane, but does not specifically teach arachno-boranes.  However, Collins teaches that arachno-boranes can be used as a reactant for MoO2Cl2 precursors (see paragraph [0054]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the borane of Thombare could have been an arachno-borane because Collins teaches that this is a suitable substitute for diborane for use with the same precursor (see paragraph [0054]).

Regarding claim 16¸ Ba teaches the method according to claim 13, but fails to specifically teach wherein the first reactant comprising boron and hydrogen is selected from the group consisting of hypho-boranes of the formula BnH(n+8).
.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ba, in view of Elers et al. (U.S. Patent No. 6,821,889)
Regarding claim 18¸ Thombare teaches the method according to claim 1, but fails to specifically teach wherein the first reactant comprising boron and hydrogen is selected from the group consisting and conjuncto-boranes BnHm,, wherein n is an integer from 1 to 10 and m is an integer from 1 to 10 that is different from n.
However, Elers teaches a deposition of molybdenum using conjuncto-borane (see col. 7, lines 55-60).  It would have been obvious to a person of skill in the art at the time of the effective filing date that a conjuncto-borane could have been used because Ba teaches that the borane is not limited, and Elers teaches that conjuncto-boranes are suitable substitutes for nido-boranes for reducing molybdenum thin films (see col. 7, lines 55-60).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ba.
Regarding claim 21¸ Thombare teaches a deposition apparatus to deposit a molybdenum comprising layer on a substrate comprising:

a heating system (paragraph [0066]) constructed and arranged to control the temperature of the substrate (see paragraph [0076]);
a distribution system comprising valves (paragraph [0066], valves are not specifically stated but it is known to those in the art that they are used to control flow of the gases) to provide in the reaction chamber a precursor and at least a first reactant (paragraph [0039]) and a second reactant (paragraph [0040]); and,
a sequence controller (729) operably connected to the valves (paragraph [0069], valves are not specifically stated but it is known to those in the art that they are used to control flow of the gases) and being programmed to enable deposition of molybdenum on the substrate in the reaction chamber with the precursor and the first reactant (see paragraph [0039] and [0059]), wherein the distribution system is provided with a precursor delivery device (paragraph [0066]) to deliver a molybdenum(VI) dichloride dioxide (MoO2CI2) vapor and a first reactant delivery system (paragraph [0069]) constructed and arranged to deliver a vapor of a first reactant comprising boron and hydrogen (paragraph [0039]) to form a seed layer (paragraph [0039]), the sequence controller further configured to deliver the molybdenum(VI) dichloride dioxide (MoO2C2) vapor and the second reactant form a bulk layer overlying the seed layer (paragraph [0040 and [0059]).




Response to Arguments




Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4¸ the prior art, alone or in combination, fails to teach or suggest wherein the first reactant comprises hydrogen (H2) in addition to boron and hydrogen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816   

/SELIM U AHMED/               Primary Examiner, Art Unit 2896